This is an application for leave to appeal from the refusal of a writ of habeas corpus.
The petitioner alleges that he was charged with the larceny of thirty chickens and at the time of his arrest the sergeant declined to let him call his lawyer before his preliminary hearing. He says the magistrate told him that the hearing was a preliminary one to determine whether there was sufficient evidence to hold him for action of the grand jury and, if there was not sufficient evidence, he would be released, and therefore that he was illegally held for action of the grand jury and was tried in the Circuit Court and found guilty by a jury on a different charge from that for which he was held for the grand jury. A preliminary hearing is not necessary before a valid indictment can be obtained. Sanner v. Warden, 191 Md. 743,59 A.2d 762. He does not allege that he was deprived of counsel in the court where he was tried, convicted and sentenced. Hollidayv. Warden, 191 Md. 763, 62 A.2d 573. The fact that he was tried in court on different charges than those for which he was held for the grand jury is no defense if he was tried in court and convicted and sentenced. Holliday v. Warden, supra. He further says that at the trial *Page 712 
of the case in the Circuit Court he was compelled to employ counsel and that counsel did not properly select the jury. There is no allegation that he expressed any dissatisfaction with the services of his lawyer at the time of trial. Washington v.Warden, 191 Md. 760, 61 A.2d 561.
Application denied, without costs.